Citation Nr: 1615136	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for multiple myeloma, as due to jet fuel and asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2016, the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 


FINDING OF FACT

The satisfactory lay and medical evidence of record demonstrates that the Veteran's multiple myeloma is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
 §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent the Board grants entitlement to service connection for multiple myeloma, further discussion of the VCAA is not required with respect to this claim.


Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current disability, multiple myeloma is directly related to his exposure to jet fuel and asbestos during his active duty service.  A review of the Veteran's service treatment records reveals no complaints of, treatment for or a diagnosis of multiple myeloma.  Nonetheless, the Veteran's service records show that during active duty the Veteran's service rating was (AN) and his Navy Enlisted Classification Code was (9760) electrical/mechanical equipment repairman.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  As an electrical/mechanical equipment repairman, it is likely that the Veteran was exposed to jet fuel, which contained benzene and other known carcinogens.

In support of his claim the Veteran submitted a detailed statement of his duties during service.  He stated that while in the Navy he served as a jet aircraft refueler in the aviation fuels division.  He reported that he refueled jet aircrafts on average of about four hours a day, five days a week, with no protective equipment.  He also reported that he was frequently exposed to JP-5 jet fuel vapors, and constantly dealt with liquid spills of the fuel on his hands and forearm.  See February 2013 Correspondence.  The Veteran contends that the benzene and known carcinogen in the jet fuel is the direct cause of his diagnosis.  To further support his claim, the Veteran submitted an online article that speaks to the prevention of multiple myeloma by avoiding exposure to benzene.  See May 2011 Correspondence.  Additionally, the Board takes notice that at least one meta-analysis of studies has found a correlation between benzene exposure and development of multiple myeloma.  

In support of his claim, the Veteran submitted an April 2010 statement from Dr. C.R, his private physician.  Dr. C.R. stated that the Veteran has been a patient of his for over twenty years.  He noted that in 2004, the Veteran first presented with plasmacytoma tumor in his skull, which later lead to his diagnosis of multiple myeloma.  He also noted that the Veteran has survived past the usual three year survival expectancy, and that his disability was permanent with no known cure.  Dr. C.R. opined that in his professional opinion, the Veteran's multiple myeloma is linked to the Veteran's significant heavy exposure to multiple carcinogens known to exist in jet fuel and asbestos.  He stated that there is known occupational exposure to multiple carcinogens linked together in the Veteran's military occupational work history and his medical diagnosis of multiple myeloma.  See May 2010 Correspondence.  

The Board finds that the opinion of Dr. C.R. to be persuasive, as the examiner reviewed the Veteran's pertinent medical history, he was aware of the history of the Veteran's service, and provided a clear explanation for his opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").

Given the medical nexus opinion that concluded that the Veteran's multiple myeloma is linked to his military service, as well as the additional evidence of record, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's multiple myeloma is related to his military service.  The Board also notes that there is no medical opinion of record which suggests that the Veteran's diagnosis is not related to his military service.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Based on the foregoing, the evidence of record reveals that the Veteran has a current disability of multiple myeloma that is related to in-service exposure to jet fuel, including benzene and other known carcinogens.  Accordingly, the evidence is at least in equipoise with respect to whether the Veteran's current multiple myeloma was incurred during active military service.  Therefore, the claim of entitlement to service connection for multiple myeloma is warranted.


ORDER

Service connection for multiple myeloma is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


